DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/917,034, filed on May 9, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on July 14, 2022.
The application has been amended as follows: 
Claim 1 line 26: after “to the third part via the” insert --same --

Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical mechanism as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an optical mechanism specifically including, as the distinguishing features in combination with the other limitations, a base with a main axis, wherein the base has a polygonal 3structure when viewed along the main axis; 4a lens unit, moving relative to the base, connected to an 5optical element; 6a joining mechanism, wherein the lens unit is movably connected to 7the base via the joining mechanism; 8wherein the joining mechanism comprises: 9a resilient member, having a longitudinal structure, extending in a first 10direction that is parallel to the main axis; and 11a spring sheet, having a tabular structure, wherein the spring sheet is 12movably connected to the base via the resilient member; 13wherein the spring sheet comprises: 14a connecting portion, fixedly connected to the lens unit; 15a first recessed structure, accommodating the resilient member; 16a first section, comprising: 17a first part with a first width; and 18a second part with a second width, wherein the first part is 19connected to the connecting portion via the second 20part; and 21a second section, comprising: 22a third part with a third width; and 23a fourth part with a fourth width, wherein the third part is 24connected to the connecting portion via the fourth 25part; 26wherein the first part is connected to the third part via the same first recessed structure; wherein the first width is smaller than the second width; 152wherein the third width is smaller than the fourth width; and 30wherein the first part and the third part extend in different 31directions.

For example, the nearest art Sekimoto US Patent Application Publication 2013/0039640 (e.g. figure 1-6 particularly camera module 50 with suspension wire 16 and AF spring 12); and Inagaki et al. US Patent Application Publication 2015/0212288 (figures 1-3 and 6) have inventions with some similarities.  However, both Sekimoto and Inagaki, alone and/or in combination, at least fail to disclose or teach the first part is connected to the third part via the same first recessed structure as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,739,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comments
The examiner’s amendment was required to overcome possible claim rejections and to otherwise place the application in condition for allowance.  See co-filed interview summary.

Regarding applicants use the terms “fixed portion,” “movable portion” and “fixing portion” in light of the specification, particularly figures 1-3, it is clear that the “movable portion” is lens unit 106, the “fixed portion” is base 102 and the “fixing portion” is first recessed structure 122.  Further, in these interpretations were verify by applicant’s representative in the interview of July 14, 2022.  See co-filed interview summary.  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Regarding the specification, multiple new paragraphs, i.e. paragraphs [0025-0044], were added to the specification.  However, support for the claims can be found in the parent’s originally filed specification, e.g. see figures 1-3, and the current claim set retained the benefit of the parent’s filing date for purposes of prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                    July 14, 2022